DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cecil et al. [U.S. 5,520,553] in view of Miksche et al. [U.S. 2006/0057880].
Regarding claim 1, Cecil discloses a terminal position assurance member for use with an electrical connector, the terminal position assurance member comprising: a terminal engagement section (fig. 1; 32) with terminal engaging projections (fig. 2; protrusions of 32 that will fit inside the space where 24b is, see figs. 2-4) extending from a first surface (see mark-up below from fig. 2; 100) of the terminal engagement section in a direction (vertical) away from a second surface (mark-up; 110) of the terminal engagement section (32); at least one first latch arm (fig. 1; 44) extending from the terminal engagement section (32) in a direction (vertical) away from the second surface (110) of the length of 44); at least one second latch arm (fig. 1; 40) extending from the terminal engagement section (32) in a direction (vertical) away from the second surface (110) of the terminal engagement section (32), the at least one second latch arm (40) spaced from the at least one first latch arm (44); wherein the at least one first latch arm (44) engages a portion (fig. 1; 46) of a first electrical connector (fig. 1; 16 of 12) to secure the terminal engaging projections (protrusions of 32 that will fit inside the space where 24b is, see figs. 2-4) of the terminal position assurance member (28) in first terminal receiving cavities (fig. 2; 22 and space where 24b is located) of the first electrical connector (16 of 12) or the at least one second latch arm (40) engages a portion (fig. 6; 42) of a second electrical connector (fig. 6; 66 of 14) to secure the terminal engaging projections (fig. 7; protrusions of 32 that will fit inside the space where 76b is, see figs. 7-9) of the terminal position assurance member (28) in second terminal receiving cavities (fig. 7; 74 and space where 76b is located) of the second electrical connector (66 of 14).

    PNG
    media_image1.png
    387
    632
    media_image1.png
    Greyscale
	Mark-up
	Cecil does not disclose the at least one second latch arm having a second length, the second length of the at least one second latch arm being different from the first length of the at least one first latch arm.
	However Miksche teaches the at least one second latch arm (fig. 1; 121) having a second length (length of 121), the second length (length of 121) of the at least one second latch arm (121) being different from the first length (fig. 1; length of 124) of the at least one first latch arm (fig. 1; 124).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate the at least one second latch arm having a second length, the second length of the at least one second latch arm being different from the first length of the at least one first latch arm as suggested by Miksche for the benefit of having an improved manufacturing processes in order to ensure that different parts of a connector are being put together correctly.

Regarding claim 2, Cecil modified by Miksche has been discussed above. Cecil discloses wherein the terminal engagement section (32) has a first surface (100) and a second surface (110).

Regarding claim 3, Cecil modified by Miksche has been discussed above. Cecil discloses wherein the terminal engaging projections (protrusions of 32 that will fit inside the space where 24b is, see figs. 2-4) are configured to be positioned in terminal receiving cavities (22 and space where 24b is located) of the electrical connector (16 of 12).

Regarding claim 4, Cecil modified by Miksche has been discussed above. Cecil discloses wherein the at least one first latch arm (44) extends from the terminal engagement section (32) in a direction away from the second surface (110).

Regarding claim 5, Cecil modified by Miksche has been discussed above. Cecil discloses wherein the at least one first latch arm (44) has a lead-in surface (fig. 1; slanted surface of 44a) and a locking shoulder (fig. 1; back perpendicular surface of 44a).

Regarding claim 6, Cecil discloses wherein the at least one first latch arm (44) is a pair of first latch arms (fig. 1; 44 are a pair) proximate side surfaces (fig. 1; side surfaces of 32 that 44 is attached to are close in proximity) of the terminal position assurance member (28), the locking shoulder (back perpendicular surface of 44a) of one first latch arm (44) of the pair of first latch arms (pair of 44) faces outward (see fig. 2) from the another first latch arm (44) of the pair of first latch arms (pair of 42).
Cecil does not disclose the locking shoulder of one first latch arm of the pair of first latch arms faces inward toward another first latch arm.
However Miksche teaches the locking shoulder (fig. 1; 125) of one latch arm (fig. 1; 124) of the pair of latch arms (fig. 1; left and right 124) faces inward toward another latch arm (fig. 1; other 124).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate the locking shoulder of one first latch arm of the pair of first latch arms faces inward toward another first latch arm as suggested by Miksche since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167, and also for the benefit or providing improved latching strength between different parts of a connector.

Regarding claim 7, Cecil modified by Miksche has been discussed above. Cecil discloses wherein the at least one second latch arm (40) extends from the terminal engagement section (32) in a direction away from the second surface (110).

Regarding claim 8, Cecil modified by Miksche has been discussed above. Cecil discloses wherein the at least one second latch arm (40) has a lead-in surface (fig. 6; slanted surface of 40) and a locking shoulder (fig. 6; perpendicular horizontal surface of 40).

Regarding claim 9, Cecil discloses wherein the at least one second latch arm (40) is a pair of second latch arms (fig. 1 or 6; one 40 to the left and right of 44) spaced from side surfaces (fig. 6; side surfaces of 28 that 44 is attached to) of the terminal position assurance member (28), the locking shoulder (perpendicular horizontal surface of 40) of one second latch arm (40) of the pair of second latch arms (40) faces away (see fig. 2) from the another second latch arm (other 40) of the pair of second latch arms (one 40 to the left and right of 44).
Cecil does not disclose the locking shoulder of one second latch arm of the pair of second latch arms faces inward toward another second latch arm.
However Miksche teaches the locking shoulder (fig. 1; 125) of one latch arm (fig. 1; 124) of the pair of latch arms (fig. 1; left and right 124) faces inward toward another latch arm (fig. 1; other 124).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate the locking shoulder of one second latch arm of the pair of second latch arms faces inward toward another second latch arm as suggested by Miksche since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167, and also for the benefit or providing improved latching strength between different parts of a connector.

	Regarding claims 11, Cecil discloses all of the claim limitations except wherein the at least one first latch arm has a recess to provide increased resiliency or flexibility to the at least one first latch arm.
	However Miksche teaches wherein the at least one latch arm (124) has a recess (fig. 1; 126) to provide increased resiliency or flexibility to the at least one latch arm (124).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate the at least one first latch arm has a recess to provide increased resiliency or flexibility to the at least one first latch arm as suggested by for the benefit of providing enhanced flexibility in order to avoid unwanted breakage during manufacture, assembly or shipping.

Regarding claims 12, Cecil modified by Miksche has been discussed above. Cecil discloses wherein the at least one second latch arm (40) has a recess (fig. 1 or 6; 40a) to provide increased resiliency or flexibility to the at least one second latch arm (40).

Regarding claim 13, Cecil modified by Miksche has been discussed above. Cecil discloses wherein the terminal position assurance member (28) is made of a non-conductive, insulator material (Col 3 Ln 31-32).

Regarding claim 14, Cecil discloses a terminal position assurance member for use with an electrical connector, the terminal position assurance member comprising: a terminal engagement section (fig. 1; 32) with terminal engagement projections (fig. 2; protrusions of 32 that will fit inside the space where 24b is, see figs. 2-4); at least one first latch arm (44) extending from the terminal engagement section (32) in the same direction (vertical or downward) as the terminal engagement projections (protrusions of 32 that will fit inside the space where 24b is, see figs. 2-4); at least one second latch arm (40) extending from the terminal engagement section (32) in the same direction as the terminal engagement projections (protrusions of 32 that will fit inside the space where 24b is, see figs. 2-4), the at least one second latch arm (40) spaced from the at least one first latch arm (44); wherein the at least one first latch arm (44) engages a portion (fig. 1; 46) of a first electrical connector (fig. 1; 16 of 12) to secure terminal engaging projections (protrusions of 32 that will fit inside the space where 24b is, see figs. 2-4) of the terminal position assurance member (28) in first terminal receiving cavities (fig. 2; 22 and space where 24b is located) of the first electrical connector (16 of 12) or the at least one second latch arm (40) engages a portion (fig. 6; 42) of a second electrical connector (fig. 6; 66 of 14) to secure the terminal engaging projections (fig. 7; protrusions of 32 that will fit inside the space where 76b is, see figs. 7-9) of the terminal position assurance member (28) in second terminal receiving cavities (fig. 7; 74 and space where 76b is located) of the second electrical connector (66 of 14).
Cecil does not disclose the at least one first latch arm having a first length and the at least one second latch arm having a second length, the second length being greater than the first length.
However Miksche teaches the at least one first latch arm (124) has a first length (see fig. 1) and the at least one second latch arm (121) has a second length (see fig. 1), the second length is greater than the first length (fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate the at least one first latch arm has a first length and the at least one second latch arm has a second length, the second length is greater than the first length as suggested by Miksche for the benefit of having an improved manufacturing processes in order to ensure that different parts of a connector are being put together correctly.

Regarding claim 15, Cecil modified by Miksche has been discussed above. Cecil discloses wherein the at least one first latch arm (44) has a lead-in surface (fig. 1; slanted surface of 44a) and a locking shoulder (fig. 1; back perpendicular surface of 44a).

Regarding claim 16, Cecil discloses wherein the at least one first latch arm (44) is a pair of first latch arms (fig. 1; 44 are a pair) proximate side surfaces (fig. 1; side surfaces of 32 that 44 is attached to are close in proximity) of the terminal position assurance member (28), the locking shoulder (back perpendicular surface of 44a) of one first latch arm (44) of the pair of first latch arms (pair of 44) faces outward (see fig. 2) from the another first latch arm (440) of the pair of first latch arms (pair of 42).
Cecil does not disclose the locking shoulder of one first latch arm of the pair of first latch arms faces inward toward another first latch arm.
However Miksche teaches the locking shoulder (fig. 1; 125) of one latch arm (fig. 1; 124) of the pair of latch arms (fig. 1; left and right 124) faces inward toward another latch arm (fig. 1; other 124).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate the locking shoulder of one first latch arm of the pair of first latch arms faces inward toward another first latch arm as suggested by Miksche since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167, and also for the benefit or providing improved latching strength between different parts of a connector.

Regarding claim 17, Cecil modified by Miksche has been discussed above. Cecil discloses wherein the at least one second latch arm (other 44) has a lead-in surface (fig. 6; slanted surface of the other 44a) and a locking shoulder (fig. 6; back perpendicular surface of the other 44a).

Regarding claim 18, Cecil discloses wherein the at least one second latch arm (40) is a pair of second latch arms (fig. 1 or 6; one 40 to the left and right of 44) spaced from side surfaces (fig. 6; side surfaces of 28 that 44 is attached to) of the terminal position assurance member (28), the locking shoulder (perpendicular horizontal surface of 40) of one second latch arm (40) of the pair of second latch arms (40) faces away (see fig. 2) from the another second latch arm (other 40) of the pair of second latch arms (one 40 to the left and right of 44).
Cecil does not disclose the locking shoulder of one second latch arm of the pair of second latch arms faces inward toward another second latch arm.
However Miksche teaches the locking shoulder (fig. 1; 125) of one latch arm (fig. 1; 124) of the pair of latch arms (fig. 1; left and right 124) faces inward toward another latch arm (fig. 1; other 124).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate the locking shoulder of one second latch arm of the pair of second latch arms faces inward toward another second latch arm as suggested by Miksche since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167, and also for the benefit or providing improved latching strength between different parts of a connector.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments regarding claim 14 have been fully considered but they are not persuasive. Attorney stated explicitly, “there is no teaching or suggestion in Cecil of at least one first latch arm having a first length and the at least one second latch arm having a second length, the second length being greater than the first length. There is also no teaching in Cecil that the at least one first latch arm engages a portion of a first electrical connector to secure terminal engaging projections of the terminal position assurance member in first terminal receiving cavities of the first electrical connector, or the at least one second latch arm engages a portion of a second electrical connector to secure the terminal engaging projections of the terminal position assurance member in second terminal receiving cavities of the second electrical connector.” Additionally, attorney continued to separately explain the construction of Cecil and Miksche in order to claim that the modification of Cecil with the teachings of Miksche would render the Cecil device inoperable.
Examiner respectfully disagrees with attorney because it was stated in this office action and the Non-Final dated 09/24/2020 that Cecil did not disclose at least one first latch arm having a first length and the at least one second latch arm having a second length, the second length being greater than the first length and examiner made it clear that Miksche teaches the at least one first latch arm (124) has a first length (see fig. 1) and the at least one second latch arm (121) has a second length (see fig. 1), the second length is greater than the first length (fig. 1). Secondly, Cecil does discloses the at least one first latch arm (44) engages a portion (fig. 1; 46) of a first electrical connector (fig. 1; 16 of 12) to secure terminal engaging projections (protrusions of 32 that will fit inside the space where 24b is of fig. 2, see figs. 2-4) of the terminal position assurance member (28) in first terminal receiving cavities (fig. 2; 22 and space where 24b is located in fig. 2) of the first electrical connector (16 of 12). Cecil also discloses the recitation about the second latch arm as well, however the claim recites “OR” which means only one of a number of possibilities has to be disclosed in the prior art. Lastly, In response to applicant's argument that the modification of Cecil with the teachings of Miksche would render the Cecil device inoperable (see pg. 10: 2nd ¶ of Remarks), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Therefore claims 1 and 14 remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986.  The examiner can normally be reached on Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCUS E HARCUM/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831